Kobinson, J.
Apxiellant sued to recover the difference between what she received for an interest in land and its actual value, claiming in her complaint that by misrepresentations and false and fraudulent statements made to her by the purchaser Pool, and another, she was induced to deed the property for an inadequate consideration, and for a consideration unknown to her. Appellee had judgment. Appellant’s motion for a new trial on the ground that the verdict is contrary to law and the evidence, and *341that certain answers of the jury to interrogatories were contrary to the evidence, was overruled.
As no attempt has been made to bring the evidence into the record, no question is presented upon the overruling of the motion for a new trial.
The second error assigned, that, “under-the findings of fact by the jury, the appellant was entitled to judgment for a large sum, to wit, $500,” presents no question for review. No motion was made for judgment on the answers to the interrogatories, notwithstanding the general verdict. Had such a motion been made, it must necessarily have been overruled, as the answers are not only not* in irreconcilable conflict with the general verdict, but they tend to support the verdict.
Judgment affirmed.